DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims describe a computer-readable storage medium storing instructions. However, the specification does not clearly define the nature of the “computer-readable storage medium"; therefore, the “computer-readable storage medium” can be interpreted to include non-statutory media such as a wireless signal or carrier wave. The Examiner recommends replacing “computer-readable storage medium” with “non-transitory computer-readable storage medium”. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 13, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levi (US 2015/0205498 A1) in view of Matsubara et al. (US 2012/0294531 A1).
Regarding claim 1, Levi discloses a wallpaper management method, comprising: determining a wallpaper to be switched; (Paragraph 0007, automatic changing of a wallpaper image that is displayed)	and performing wallpaper switching (Paragraph 0007-0008, replacement of the wallpaper image with an updated wallpaper).	Levi does not clearly disclose obtaining feature information of the wallpaper to be switched, and comparing the feature information of the wallpaper to be switched with feature information of wallpapers in a feature database, to determine a wallpaper in the feature database matching the wallpaper to be switched; and performing wallpaper switching according to feature information corresponding to a matching wallpaper.
	Matsubara discloses determining feature information an input image for calculating a degree of similarity with image groups registered in a feature database (Paragraphs 0057 and 0060) and based on the calculations, retrieves an image for (Paragraphs 0061-0062).	Matsubara’s technique of retrieving and displaying an image based on calculations of a degree of similarity of an input image with image groups registered in a feature database would have been recognized by one of ordinary skill in the art to be applicable to the switching of a wallpaper image with an updated wallpaper of Levi and the results would have been predictable in the retrieving and displaying of an updated wallpaper based on calculations of a degree of similarity of a wallpaper image with wallpaper image groups registered in a feature database. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 11, Matsubara discloses wherein after the comparing the feature information of the wallpaper to be switched with feature information of wallpapers in a feature database, the method further comprises: performing wallpaper switching according to the feature information of the wallpaper to be switched if it is determined that no wallpaper in the feature database matches the wallpaper to be switched (Paragraph 0075, filtering similarity results where, based on the strength of the filtering, lower order images can be retrieved).
Regarding claim 13, Matsubara discloses recommending wallpapers according to at least one of feature information, content information, and classification attribute information of the wallpapers (Figure 5 and paragraph 0073, displaying images for retrieval based on similarity to the input image).
Regarding claims 17 and 18, similar reasoning as discussed in claim 1 is applied. Furthermore, with regard to claim 17, Levi discloses a mobile terminal, comprising a (Paragraph 0039, computing device, such as a smartphone with processor and memory).


Allowable Subject Matter
Claims 2-10, 12, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art does not clearly disclose the method according to claim 1, wherein the determining a wallpaper to be switched comprises: listening to a system broadcast, to obtain an identifier of the wallpaper to be switched; and determining the wallpaper to be switched according to the identifier of the wallpaper to be switched if it is determined that an identifier of a current wallpaper is inconsistent with the identifier of the wallpaper to be switched.
Regarding claim 3, the prior art does not clearly disclose the method according to claim 1, wherein the feature information comprises a feature primary key; and the obtaining feature information of the wallpaper to be switched comprises: scaling a size of the wallpaper to be switched to a target wallpaper size; and determining a feature primary key of the scaled wallpaper to be switched.
Regarding claim 9, the prior art does not clearly disclose the method according to claim 1, wherein the comparing the feature information of the wallpaper to be switched with feature information of wallpapers in a feature database, to determine, in the feature 
Regarding claim 12, the prior art does not clearly disclose the method according to claim 1, wherein the performing wallpaper switching according to feature information corresponding to the matching wallpaper comprises: performing wallpaper switching according to at least one of a feature additional key and a customized feature key that are comprised in the feature information corresponding to the matching wallpaper, wherein a priority of the customized feature key is higher than a priority of the feature additional key.
Regarding claim 14, the prior art does not clearly disclose the method according to claim 13, wherein the recommending wallpapers according to at least one of feature information, content information, and classification attribute information of the wallpapers comprises: performing statistics on user preference information according to 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US 2018/0157936 A1) discloses matching images corresponding to features in a database of images.	Choi (US 2018/0081616 A1) discloses automatic changing of wall papers on a mobile terminal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PHI HOANG/Primary Examiner, Art Unit 2613